Appeal Dismissed and Memorandum Opinion filed August 2, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00579-CR

                   ROBERT JOHN TREVINO JR., Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 177th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1398156

                  MEMORANDUM OPINION

      After a plea of guilty, appellant was convicted of the offense of assault of a
security officer and sentenced to four years’ confinement in the Institutional
Division of the Texas Department of Criminal Justice on March 4, 2014. Appellant’s
notice of appeal was not filed until July 9, 2018.

      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Texas Rule
of Appellate Procedure 26 is essential to vest the court of appeals with jurisdiction.
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not
timely perfected, a court of appeals does not obtain jurisdiction to address the merits
of the appeal. Under those circumstances it can take no action other than to dismiss
the appeal. Id.

      Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Jamison, Wise, and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2